Jones, J.
{dissenting). I greatly regret that a majority of the court feel obliged to reach a conclusion which works great hardship and injustice to the defendant. Courts are sometimes compelled by statutes or established rules of law to make decisions which lead to such results. But in my opinion this is not the case here. On the contrary, I believe that justice can be done without violating any rule of law, which is always a “consummation devoutly to be wished.”
Without entering on any detailed discussion of the evidence, it is clear that the sheriff acted in perfect good faith. He had delayed making a sale on the request of the parties interested with the expectation that the tax would be paid. The plaintiff and the widow and the plaintiff’s agent, Mitchell, who before the trial had married the widow, knew that the tax was utterly void. Knowing this, the plaintiff and Mitchell agreed that the sale should proceed. Knowing of the contemplated sale the plaintiff said to his agent, “We will let him [the sheriff] go on and sell.” The plaintiff absented himself from the sale, leaving Mitchell, his agent, *10in full charge of the property. When the sheriff expected to adjourn the sale or post new notices, Mitchell told him to proceed that morning, as the public were attending and the matter had dragged along far enough. Mitchell through a third person bid in the lumber on the sale and gave the sheriff to understand that it would be redeemed and that in fact the bid was for the plaintiff, by his agent and employee.
Up to the time of the levy Mitchell was in full charge of the lumber, and, among other things, had the authority to sell it. When the levy was made the legal possession was changed, it is true, but subject tO' the levy the title remained in the plaintiff. To all appearances Mitchell was representing the plaintiff. It is true that the plaintiff did not give instructions as to the details of the sale and gave no express instructions to waive irregularities in the procedure, but in view' of his full knowledge of what had transpired it seems to me only the reasonable inference that Mitchell had implied authority to use his own judgment as to the manner in which the sale should be made. He had at least apparent authority to act, and it seems to me a harsh rule that under the facts proven the defendant was not justified in believing that he had full power to represent the plaintiff. Of course it is elementary that an agent may estop his principal. It is not merely a question what authority Mitchell actually had, but what third persons acting in good faith had the right to believe he had, judging from his acts and the acts of his principal. Emmons v. Dowe, 2 Wis. 322; O’Conner v. Hartford F. Ins. Co. 31 Wis. 160. I am convinced that in legal effect the plaintiff through his agent consented to the act now complained of, and in conversion consent is a good defense. “It is a well settled rule that if the owner expressly or impliedly assents to, or ratifies, the taking, use, or disposition of his property,’he cannot recover for a conversion thereof.” 38 Cyc. 2009. See, also, Bowers on Conversion, § 10.
In my opinion there are additional reasons for holding that the plaintiff was estopped from maintaining this ac*11tion. With full knowledge of the facts he accepted the surplus from the proceeds of the sale and never offered to return them to the defendant. If he had repudiated the transaction the sheriff might have protected himself from the loss which the judgment now directed inflicts upon him. It is ti*ue that the receipt and retention of the surplus by the plaintiff did not induce the sheriff to sell the lumber. But such conduct, under all the circumstances, was wholly inconsistent with the objection now made that the sale was illegal. The notice required by law was for the benefit of the plaintiff. By accepting and retaining the surplus knowing all the facts, he could waive, and in my opinion did waive, the defects complained of and ratified the acts of his agent and the sale. There is abundant authority for the rule that a judgment debtor, by accepting the proceeds or surplus arising from a void or voidable sale, may waive the defects. There is no such sanctity in the right to bring an action for conversion that it may not be waived by the conduct of the party complaining. 38 Cyc. 2042, and cases cited. For these reasons I respectfully dissent.
I am authorized to state that Mr. Chief Justice Vinje and Mr. Justice Eschweiler concur in this opinion.